DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant argues the motivation to reject claim 4 was not based on Meyer (DE 10 2011 003 971 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.  This is incorrect.  As applicant provided the reference, Examiner directs Applicant to the English Abstract of the foreign reference Applicant filed on 04/05/2019 which clearly states “The control arm element is cost-effective to produce, has a minimal number of individual parts and a very low mass, and also meets the high requirements with regard to torsional and flexural rigidity, in addition, the control arm element can integrally comprise various additional functions, force application points and connection components, and additional mounting steps and the necessity of heat treatment and/or surface treatment after shaping can be eliminated.”
Applicant also argues Meyer lacks the following: “the at least one reinforcement structure is formed integrally with the at least one stiffening structure [(e.g., ribbed structure as claimed)] via a thermosetting matrix material.”  As Meyer was never cited in the Office Action to teach this limitation (Kleinknecht et al. was used), it is unclear what Applicant is attempting to argue.  However, due to a typo of the rejected references, Examiner provides a second action non-final.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘auxiliary element’ in claim 17 and ‘internal elastomer layer’ in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al. (DE 10 2013 208 278 A1, Machine Translation of Description ‘MTD’), as cited by Applicant, in view of Dicke et al. (US 2014/0210177) and Meyer et al. (DE 10 2011 003 971 A1; Machine Translation of Description ‘MTD’), as cited by Applicant, and Booher (US 4,753,456).
With respect to claims 1, 11-12 and 14, Kleinknecht et al. discloses a fiber-reinforced plastic chassis component (1) comprising a steering element, wherein the steering element comprises at least one reinforcement structure (2) formed with continuous fibers (MTD paragraph 20), wherein the steering element comprises at least one stiffening structure (8-12) formed with short and/or long fibers (MTD paragraph 20), wherein the at least one reinforcement structure (2) is formed integrally with the at least one stiffening structure (8-12) via a common thermosetting matrix material (MTD paragraphs 14-17), and wherein the steering element comprises a plurality of bearing receivers (5) integrated in at least one of the at least one reinforcement structure (2) and the at least one stiffening structure (8-12) for receiving bearing elements (6); each bearing receiver (5) of the plurality of bearing receivers is configured for receiving at least one bearing element (6).  (Figs. 1-2, MTD paragraphs 6-53.)  Kleinknecht et al. does not explicitly state the chassis component is a steering element.  Dicke et al. teaches of a fiber-reinforced plastic chassis component (1) comprising a steering element.  (Figs. 1-6, paragraphs 35-56.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Dicke et al. into the invention of Kleinknecht et al. to provide a chassis component steering element with an adequate component strength and flexural 
With respect to claims 3 and 14, Kleinknecht et al., as modified, discloses the stiffening structure (8-12) is a ribbed structure (MTD paragraph 43).  (Figs. 1-2, MTD paragraphs 6-53.)  
With respect to claim 16, Kleinknecht et al., as modified, is silent regarding a half-shell.  Meyer et al. teaches of the reinforcement structure (1) includes a half-shell (fig. 1) formed by a plurality of continuous fiber layers (MTD paragraph 48), and wherein the stiffening structure (6) is a ribbed structure (fig. 2) formed in the half-shell (figs. 1-2).  (Figs. 1-11, MTD paragraphs 9-58.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Meyer et al. into the invention of Kleinknecht et al., as modified, to provide a chassis component steering element cost-effective to produce, has a minimal number of individual parts and a very low mass, and also meets the high requirements with regard to torsional and flexural rigidity.  (English Abstract.)
With respect to claims 17 and 20, Kleinknecht et al., as modified, is silent regarding an element formed thereon.  Meyer et al. teaches of the chassis component includes an auxiliary element (extension of laminate layers made of elastomer material; MTD paragraph 57) formed thereon; wherein the elastomeric element includes an internal elastomer layer (extension of laminate layers made of elastomer material; MTD paragraph 57) that is embedded in a fiber layer (fig. 11) of at least one of the reinforcement structure and the stiffening structure.  (Figs. 1-11, MTD paragraphs 9-58.)  It would have been obvious to one having ordinary skill in the art at the time the 
Claims 2 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al., Dicke et al., Meyer et al. and Booher, as applied to claims 1 and 11 above, and further in view of Dorfler (DE 20 2016 103 191 U1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 2 and 13, Kleinknecht et al., as modified, is silent regarding the reinforcement structure has a plurality of continuous fiber layers, wherein each continuous fiber layer of the plurality of continuous fiber layers includes a different fiber orientation.  Dorfler teaches of the reinforcement structure has a plurality of continuous fiber layers (10), wherein each continuous fiber layer of the plurality of continuous fiber layers includes a different fiber orientation (MTD paragraphs 10, 13-14, 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Dorfler into the invention of Kleinknecht et al., as modified, to provide a chassis component steering element with relatively low weight and can be produced easily and economically.  (MTD paragraphs 10-12.)
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al., Dicke et al., Meyer et al. and Booher, as applied to claims 1 and 11 above, and further in view of Graber et al. (US 2004/0046380).
With respect to claims 6 and 18, Kleinknecht et al., as modified, is silent regarding a load sensor.  Graber et al. teaches of a chassis component including at least one integrated load sensor (‘strain gage’; paragraphs 5, 8).  (Fig. 1, paragraphs 1-17.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the load sensor structure as described in Graber et al. into the invention of Kleinknecht et al., as modified, to recognize symptoms of fatigue in time by the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES A ENGLISH/Primary Examiner, Art Unit 3616